DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 19 January 2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5, 6, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 5, claim 1 recites that the ring body must have either a tongue or a groove. However, claim 5 requires the tongue to be located on a side of the ring body. It is unclear how the tongue can be located on the ring body if the ring body instead has the groove.
Claim 5 recites the limitation "the pin end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, claim 1 does not specify which tubular has the tongue or groove. Claim 6 then requires that the “other of said two tubulars” has a further groove. Therefore, as claim 6 is currently written the “other of said tubulars” could have both grooves. This is misdiscriptive and/or inaccurate, as it can be seen clearly in the figures that each tubular only has one groove.
Regarding claim 18, claim 16 recites that the ring body must have either a tongue or a groove. However, claim 18 requires the tongue to be located on a side of the ring body. It is unclear how the tongue can be located on the ring body if the ring body instead has the groove.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessler et al. (USP 4,856,828 hereinafter “Kessler”).
In regards to claim 1, Kessler discloses a protective ring (24) for use in a coupling assembly that couples together two tubulars, comprising:
a ring body comprising a cylindrical tongue (28) having a length with a constant thickness for receiving the other of the tongue and groove of an end of one of the two tubulars.
In regards to claim 2, Kessler further discloses the groove is a cylindrical groove configured to be concentric with the coupling, in use (fig. 1 shows the ring is capable of use with such a groove).
In regards to claim 3, Kessler further discloses the tongue is a cylindrical tongue configured to be concentric with the coupling, in use (shown in fig. 1).
In regards to claim 4, Kessler further discloses the tongue and the groove are substantially continuous (fig. 1 shows that the tongue is continuous and that it is capable of use with a continuous groove).
In regards to claim 5, Kessler further discloses the tongue is located on a side of the ring body (shown in fig. 1) and the groove is arranged in the pin end of the at least one of the two tubulars (fig. 1 shows the protective ring is capable of use with such a groove).
In regards to claim 6, Kessler further discloses a further tongue (other tongue 28) on an opposing side of the ring body and the other of the two tubulars comprising a further groove for receiving the further tongue (fig. 1 shows the protective ring is capable of use with a further groove).
In regards to claim 7, Kessler further discloses a gap is provided between the tongue and the groove, in use, to allow a small quantity of fluid to pass therethrough (fig. 1 shows that the ring is capable of use with a groove sized such that a gap is formed).
In regards to claim 8, Kessler further discloses the tongue has a tip with a corrosion barrier thereon (see column 1, lines 31-35 which discloses the sealing element being made of a corrosion-resistant material).
In regards to claim 12, Kessler further discloses the ring body has an outer wall and a recess therein for receiving a ring barrier (32).
In regards to claim 13, Kessler further discloses the ring barrier is an O-ring (32) configured to partially seal between the ring body and the coupling allowing a small amount of fluid pressure to pass thereby.
In regards to claim 14, Kessler further discloses a shoulder (see at “24” in fig. 1) to provide a piston surface, and wherein the tongue extends from the shoulder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler as applied to claim 8 above, and further in view of DeLange et al. (USP 6,863,313 hereinafter “DeLange”).
In regards to claims 9-11, Kessler discloses the ring of claim 8. Kessler does not disclose the corrosion barrier is an elastomeric ring, the corrosion barrier is of a non-uniform cross-section, and the corrosion barrier is configured to deform to allow a small seepage of fluid thereby.
However, DeLange teaches a similar protective ring (24), having a corrosion barrier (50) that is an elastomeric ring of a non-uniform cross-section (fig. 3 shows the cross-section is not uniform when compressed) configured to deform to allow a small seepage of fluid thereby.
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the protective ring of Kessler with an elastomeric ring, in order to further ensure that any corrosive fluids that leak past the metal-to-metal seals will be prevented from contacting the interengaged threaded portions of the connection, as taught by DeLange at column 7, lines 13-22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,612,715 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because fully encompasses the subject matter of claims 1-14. Thus, the invention of claims 1-19 of the reference patent is in effect a “species” of the “generic” invention of claims 1-14. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-14 are anticipated by claims 1-19 of the reference patent, claims 1-14 are not patentably distinct from claims 1-19, regardless of any additional subject matter presented in claims 1-19. 
	
Allowable Subject Matter
Claims 16, 17, 19, and 20 are allowed.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show or suggest an accessory assembly comprising all limitations of the claims.
Kessler shows a protective ring comprising most limitations of the claims as shown above, but does not show the pin end of the tubular member having a groove.
Other prior art applied in the parent application show most limitations of the claims but do not show the tongue having a constant thickness. Further, this is not an obvious modification based on the current record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        01/27/2022